 
 
 
 
 
 
 
EXHIBIT 10.1

 
2005 RESTRICTED STOCK AWARD AGREEMENT
GRANTED JUNE 29, 2005


Ralcorp Holdings, Inc. (the "Company"), pursuant to its 2002 Incentive Stock
Plan (the "Plan"), grants to Richard G. Scalise (the "Recipient") a Restricted
Stock Award of 7,500 shares of its $.01 par value Common Stock. The Award is
subject to the provisions of the Plan and to the following terms and conditions:


1.             Delivery



 
A share certificate for this Award (the "Certificate"), with a legend
restricting transfer as set forth below, will be issued by the Company (in
certificated or book-entry form) upon acceptance by the Recipient of the Award
and will be retained by it. Upon lapse of the restrictions as described below, a
new non-legended certificate representing shares then released from restrictions
will be issued and delivered (in certificated or book-entry form) to Recipient.



2.             Restrictions


The shares are subject to restrictions which shall be released in three
installments. Except as otherwise provided herein, neither the shares nor any
ownership interest therein may be sold, pledged, transferred or otherwise
disposed of prior to June 29, 2012. One-third of the total shares awarded will
be released from restrictions on June 29 of each of the years 2012, 2013, and
2014.


3.             Acceleration


All shares will be immediately released from restrictions in the event of:


a.
Death of Recipient;
b.
Declaration of Recipient’s total and permanent disability;
c.
Voluntary termination of Recipient’s employment at or after attainment of age
62;
d.
Involuntary termination of employment of Recipient (other than a Termination for
Cause); or
e.
Occurrence of a Change in Control.



4.             Forfeiture


This paragraph sets forth the circumstances under which this Award will be
forfeited. All shares of Common Stock under the Award that are restricted shall
be forfeited upon the occurrence of any of the following events (any of which is
referred to as a "Forfeiture Event"):


a.
Recipient is Terminated for Cause;
b.
Recipient voluntarily terminates his or her employment prior to age 62;
c.
Recipient engages in competition with the Company; or
d.
Recipient engages in any of the following actions:

 
 
 
 

 
 
 
 
 
 
 
                         (i)
being openly critical in the media of the Company or any subsidiary or its
directors, officers, or employees or those of any subsidiary;
                         (ii)
pleading guilty or nolo contendere to any felony or any charge involving moral
turpitude;
                         (iii)
misappropriating or destroying Company or subsidiary property including, but not
limited to, trade secrets or other proprietary property;
                         (iv)
improperly disclosing material nonpublic information regarding the Company or
any subsidiary; or
                         (v)
inducing or attempting to induce any customer, supplier, lender, or other
business relation of the Company or any subsidiary to cease doing business with
the Company or any subsidiary.



Upon the occurrence of a Forfeiture Event, those portions of this Award that are
restricted at the time of a Forfeiture Event will be forfeited and will be
cancelled. The Corporate Governance and Compensation Committee (the "Committee")
or entire Board of Directors may waive any condition of forfeiture described in
this paragraph.


5.             Shareholder Rights
 
Prior to the release of restrictions as set forth above, Recipient shall be
entitled to all shareholder rights except the right to sell, pledge, transfer or
otherwise dispose of the shares, and except that any and all dividends declared
and paid with respect to restricted shares will be held by the Company in a tax
deferred account until release of restrictions. Interest will be credited to the
account quarterly on the full amount in the account until the account is
distributed. Interest shall be calculated at a rate equal to the average of the
daily close of business prime rates for the quarter, as such prime rates are
established by JPMorgan Chase, or such other bank as may be designated by the
Corporate Governance and Compensation Committee of the Board of Directors of the
Company (the "Committee"). On the date on which restrictions are released, or as
soon as practicable thereafter, all dividends and interest, if any, accrued to
that date with respect to the shares on which the restrictions are released will
be payable to Recipient. In the event that the restrictions are not released and
the award is forfeited pursuant to Paragraph 4 above, Recipient shall not be
entitled to receive any dividends and interest which may have accrued with
respect to the shares so forfeited, unless approved by the Committee or the
entire Board.


6.             Other



 
The Company reserves the right, as determined by the Committee, to convert this
Award to a substantially equivalent award and to make any other modification it
may consider necessary or advisable to comply with any law or regulation. In
addition, this Agreement shall be governed by the laws of the State of Missouri
with reference to the conflict of laws provisions therein.



7.             Effective Date


This Award shall be deemed to be effective June 29, 2005.
 
 


 
 
 
 
 

 
8.             Definitions

For purposes of this Agreement, the following terms have the meanings as set
forth below:


a.
"Change in Control" means (i) the acquisition by any person, entity or "group"
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the "Exchange Act"), of beneficial ownership of 50% or more of the
aggregate voting power of the then outstanding shares of Stock, other than
acquisitions by Ralcorp or any of its subsidiaries or any employee benefit plan
of Ralcorp (or any Trust created to hold or invest in issues thereof) or any
entity holding Stock for or pursuant to the terms of any such plan; or (ii)
individuals who shall qualify as Continuing Directors shall have ceased for any
reason to constitute at least a majority of the Board of Directors of Ralcorp.
Notwithstanding the foregoing, a Change-in-Control shall not include a
transaction (commonly known as a "Morris Trust" transaction) pursuant to which a
third party acquires one or more businesses of the Company by acquiring all of
the common stock of the Company while leaving the Company’s remaining businesses
in a separate public company, unless the businesses so acquired constitute all
or substantially all of the Company’s businesses.
b.
"Continuing Director" means any member of the Board of Directors of Ralcorp, as
of February 1, 1997 while such person is a member of the Board, and any other
director, while such other director is a member of the Board, who is recommended
or elected to succeed the Continuing Director by at least two-thirds (2/3) of
the Continuing Directors then in office.
c.
"Termination for Cause" shall mean the Recipient’s termination of employment
with the Company because of the willful engaging by the Recipient in gross
misconduct; provided, however, that a termination for cause shall not include
termination attributable to (i) poor work performance, bad judgment or
negligence on the part of the Recipient, (ii) an act or omission believed by the
Recipient in good faith to have been in or not opposed to the best interest of
the Company and reasonably believed by the Recipient to be lawful, or (iii) the
good faith conduct of the Recipient in connection with a Change in Control
(including opposition to or support of such Change in Control).




 

 
RALCORP HOLDINGS, INC.
ACKNOWLEDGED AND
 
ACCEPTED:
   
By:    /s/ C. G. Huber, Jr.  
 
C. G. Huber, Jr.
     /s/ Richard G. Scalise          
Secretary
Richard G. Scalise, Recipient
     
      July 1, 2005                                  
 
Date
     
     Westmont, IL                               
 
Location
     
__________________
 
S.S.#
 










